 Case 8:20-cv-02834-VMC-CPT Document 1 Filed 12/02/20 Page 1 of 22 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

  ALEISHA MULLINAX, individually and on
  behalf of her minor child, Z.G.,

                 Plaintiff,                               CASE NO.: _____________________
  -v-
  MERLIN ENTERTAINMENTS GROUP
  FLORIDA, LLC, d/b/a “LEGOLAND
  FLORIDA RESORT”, d/b/a “LEGOLAND®
  BEACH RETREAT”,

                Defendant.




                         COMPLAINT FOR DAMAGES AND FOR
                       INJUNCTIVE AND DECLARATORY RELIEF
                                AND JURY DEMAND

        COME NOW the Plaintiffs, ALEISHA MULLINAX, individually and on behalf of her

minor child, Z.G., (hereinafter, the “Plaintiffs”), by and through their undersigned counsel, and

hereby sues the Defendant, MERLIN ENTERTAINMENTS GROUP FLORIDA, LLC d/b/a

LEGOLAND FLORIDA RESORT, d/b/a LEGOLAND® BEACH RETREAT, (hereinafter, the

“Defendant” or “Legoland”), and avers as follows:

                                        INTRODUCTION

        1.     This is an action for violations of the Americans with Disabilities Act, as well as

for damages that resulted from Defendant’s intentional infliction of emotional distress and

negligent infliction of emotional distress.

        2.     Plaintiff Z.G. suffers from post-traumatic stress symptoms, negative sleep

maintenance symptomology, residual trauma, and loss of capacity for the enjoyment of life as a
 Case 8:20-cv-02834-VMC-CPT Document 1 Filed 12/02/20 Page 2 of 22 PageID 2




result of the Defendant’s actions.

                                 JURISDICTION AND VENUE

          3.   Plaintiffs’ claims for relief are predicated, in part, on Title III of the Americans with

Disabilities Act, 42 U.S.C. § 12182, et seq., and 42 U.S.C. § 12205 (hereinafter, the “ADA”),

which authorizes injunctive relief and the award of attorneys’ fees and costs to a prevailing plaintiff

in actions brought pursuant to Title III of the Americans with Disabilities Act, 42 U.S.C. § 12182,

et seq.

          4.   Plaintiffs also seek declaratory relief pursuant to 28 U.S.C. §§ 2201 and 2202.

Plaintiffs seek preliminary and permanent injunctive relief pursuant to Rule 65, Federal Rules of

Civil Procedure. This Court has jurisdiction pursuant to 42 U.S.C. § 12101 et. seq. because the

instant case arises under federal law, specifically under the American with Disabilities Act as

amended, Subchapter III, § 12182. (42 U.S.C. § 12182), and its implementing regulations under

28 C.F.R. § 36.10 I et seq.

          5.   Also, the Court has subject matter jurisdiction pursuant to 28 C.S.C. § 1331 for

civil actions arising under the laws of the United States; and for actions under laws providing for

the protection of civil rights as per 28 U.S.C. § 1343.

          6.   On this matter, the Court has supplemental jurisdiction over claims based in Florida

State Law as stated in 28 U.S.C. § 1367.

          7.   Venue is proper pursuant to 28 U.S.C. § 1391 (b)(2) as the Middle District of

Florida is the judicial district in which a substantial portion of the events or omissions giving rise

to the claims alleged herein occurred.

          8.   Venue is also proper in this Court pursuant to 28 U.S.C. § 1332, as the Defendant

is a Delaware corporation that also acts as a subsidiary of a foreign corporation headquartered in
 Case 8:20-cv-02834-VMC-CPT Document 1 Filed 12/02/20 Page 3 of 22 PageID 3




Poole, Dorset, England, and the Plaintiff is a resident of Florida.

        9.      Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands trial

by jury on all triable matters of the instant case.

                                              PARTIES

        10.     The Plaintiff, Aleisha Mullinax (hereinafter, “Ms. Mullinax”), is a natural person

residing at 5928 Jasper Glen Drive, Lithia, Hillsborough County, Florida.

        11.     The Plaintiff, Z.G. (hereinafter, “Z.G.”), is the minor child of Ms. Mullinax,

residing at 5928 Jasper Glen Drive, Lithia, Hillsborough County, Florida. Z.G. suffers from a

qualifying disability under federal and state law and wears a prosthetic leg in order to walk or

swim. At all relevant times to this Complaint, Z.G. was 10 years old.

        12.     On information and belief, the Defendant, Merlin Entertainments Group Florida,

LLC, d/b/a “Legoland Florida Resort”, d/b/a “Legoland® Beach Retreat” is a Delaware limited

liability corporation with its offices at One Legoland Way, Winter Haven, Polk County, Florida.

Its registered agent is listed as Glenn R. Padgett, P.A. at 1452 N US Highway 1, Ormond Beach,

Volusia County, Florida. (The Florida Department of Corporations entries for this entity is attached

hereto as Composite Exhibit “A”). Legoland is a public accommodation subject to the ADA and

at all relevant times engaged in unlawful disability discrimination against the Plaintiffs.

        13.     On information and belief, Legoland is a subsidiary of Merlin Entertainments, Ltd.,

also known as the “Merlin Entertainments Group”, a British entity headquartered in Poole, Dorset,

England.

                                   GENERAL ALLEGATIONS

        14.     At all times relevant hereto, Defendant Legoland owned, controlled, and/or was

exclusively responsible for the maintenance and condition of a public accommodation facility
 Case 8:20-cv-02834-VMC-CPT Document 1 Filed 12/02/20 Page 4 of 22 PageID 4




which is open to the public and known as either “Legoland Florida Resort” and/or “Legoland®

Beach Retreat”.

          15.   The Legoland water park (hereinafter, “Legoland Water Park”) is located inside of

the Legoland facility, located at One Legoland Way, Winter Haven, Florida 33884.

          16.   At all rimes relevant hereto, Defendant Legoland was responsible for ensuring that

public accommodations within Legoland Water Park were compliant with the ADA.

          17.   On July 16, 2020, Ms. Mullinax visited the Legoland Water Park in Winter Haven,

Florida, with her two children aged 5 and 10 years old.

          18.   Immediately upon arrival, Ms. Mullinax visited the manager’s office to ensure that

her son, Plaintiff Z.G., had what was necessary to enjoy the rides at the park.

          19.   Ms. Mullinax advised the manager, (“Ryan”) that Plaintiff, Z.G., then aged 10, uses

a prosthetic right leg below the knee for mobility.

          20.   Ms. Mullinax also advised the manager that Z.G. was wearing a water-qualified

prosthetic device, or “swimming leg,” (hereinafter, the “Device”) specifically designed to be used

in water and to allow for swimming, and advised him that Z.G. was unable to swim without the

device.

          21.   The manager also advised Ms. Mullinax that in the event that the Device were to

need to be removed, he would be able to put it in his lap or otherwise take it with him on the ride.

          22.   Plaintiff Z.G. lined up for a ride at the park with a waterslide using an inner-tube

raft.

          23.   At all times relevant hereto, there were no warnings, express or otherwise, in print

at the location of the ride or stated verbally to Plaintiff Z.G., that would have indicated that this

ride required him to remove his prosthetic leg.
 Case 8:20-cv-02834-VMC-CPT Document 1 Filed 12/02/20 Page 5 of 22 PageID 5




        24.     Plaintiff Z.G. climbed approximately six flights of stairs to the top of the ride, while

Ms. Mullinax waited below with her 5-year-old child, who was not old enough to go on that ride.

        25.     Plaintiff Z.G. was then ordered by an employee of the Defendant to remove his leg

and to leave it at the top of the slide, in front of the other individuals waiting in line.

        26.     Plaintiff Z.G., humiliated and without his mother or any other options, reluctantly

complied with the Defendant’s employee’s demand, and handed him the Device.

        27.     Plaintiff Z.G. then went down the slide.

        28.     At the bottom of the slide, Z.G. was rendered helpless in the water without any

assistance and was helpless in the pool, unable to swim.

        29.     Plaintiff Z.G was unable to swim to the steps and was forced to try to swim using

only his hands, which was extraordinarily difficult, as without the Device, he loses balance.

        30.     Ms. Mullinax called out to Z.G. to come to the steps, initially not realizing that he

was without his prosthetic leg.

        31.     Z.G. replied, “I can’t because I don’t have my leg!”

        32.     Plaintiff Z.G. was unable to swim and began panicking.

        33.     Plaintiff Z.G. was unable to leave the pool.

        34.     Ms. Mullinax came to be with her son at the edge of the pool, upon seeing him in

distress.

        35.     Ms. Mullinax observed that the lifeguards did not appear to realize that there was

an emergency, as they had not been notified that a disabled boy was going down the slide.

        36.     Furthermore, the lifeguards did not intervene to assist Z.G.

        37.     No employees or agents of the Defendants assisted with Z.G. in any way, at any

time, in getting Z.G. to safety.
 Case 8:20-cv-02834-VMC-CPT Document 1 Filed 12/02/20 Page 6 of 22 PageID 6




        38.     Ms. Mullinax asked an employee of the Defendant to get Z.G.’s leg from the top of

the ride, which took approximately twenty minutes, during which time Z.G. and Ms. Mullinax sat

on the side of the pool in frustration.

        39.     Plaintiff Z.G. asked Legoland employees why he was being treated so unequally

and why he was being made a spectacle for everyone else to stare at.

        40.     Since the incident, Plaintiff Z.G. has had a recurring nightmare of drowning in the

water without his prosthetic leg.

        41.     Plaintiff Z.G. has also developed negative sleep maintenance symptomology.

        42.     Additionally, Plaintiff Z.G. has displayed elements of post-traumatic stress and

residual trauma as a result of the incident at the water park.

        43.     As a result, Plaintiff Z.G. has had to undergo treatment at Open Arms Counseling.

        44.     Plaintiff Z.G. has since been under the care and treatment of Open Arms Counseling

for: (1) recurring nightmares of drowning, (2) negative sleep maintenance symptomology, (3) post-

traumatic stress symptoms, and (4) residual trauma.

                 COUNT I: Violations of the Americans with Disabilities Act

        The Plaintiffs sue Defendant, Merlin Entertainments Group Florida, LLC, d/b/a “Legoland

Florida Resort”, d/b/a “Legoland® Beach Retreat”, and allege:

        45.     Plaintiffs incorporates paragraphs 1 through 43 as if fully set forth herein.

        46.     Plaintiff Z.G. suffers from a qualifying disability pursuant to the ADA.

        47.     Defendant is a place of public accommodation pursuant to the ADA.

        48.     Defendant (i) imposed eligibility criteria that tended to screen out I.S.; and (ii)

failed to make reasonable modifications in policies, practices, or procedures, which were necessary

to afford such goods, services, facilities, privileges, advantages, or accommodations to Z.G.
 Case 8:20-cv-02834-VMC-CPT Document 1 Filed 12/02/20 Page 7 of 22 PageID 7




       49.     As such, the Defendant has violated Title III of the ADA by imposing

discriminatory eligibility requirements, 42 U.S.C. § 12182(b)(2)(A)(ii); and by failing and refusing

to make reasonable modifications in policies, practices, or procedures when such modifications

were necessary to allow the Plaintiffs the opportunity to enjoy Legoland Water Park, 42 U.S.C. §

12182(b)(2)(A)(ii).

       50.     The Plaintiffs alerted the Defendant, its employees and agents, that Defendant’s

eligibility criteria and practices for dealing with people using prosthetic devices were

discriminatory; Z.G. needed a modification to such criteria; and Z.G.’s need for a modification

was obvious.

       51.     As such, Defendant, its employees and agents, knew and/or should have known that

Defendant’s eligibility criteria tended to discriminatorily screen out Z.G. and knew of Z.G.'s need

for a reasonable modification to Defendant’s eligibility criteria.

       52.     The use of non-discriminatory eligibility criteria, or the making of modifications to

existing criteria, would not fundamentally alter the nature of the good, service, facility, privilege,

advantage, or accommodation offered by Defendant.

       53.     Defendant acknowledged that its agents and employees were authorized to act for

Defendant when they committed the ADA violations alleged herein. Defendant’s agents and

employees accepted the undertaking of acting on behalf of Defendant when they committed the

ADA violations alleged herein. Defendant had control over its agents and employees when they

committed the ADA violations alleged herein.

       54.     The ADA violations alleged herein and committed by Defendant’s agents and

employees, were done while acting within the course and scope of their employ and/or agency

with Defendant. Thus, Defendant is vicariously liable for the actions of its agents and employees
Case 8:20-cv-02834-VMC-CPT Document 1 Filed 12/02/20 Page 8 of 22 PageID 8




when they committed the ADA violations alleged herein.

       55.      A discriminatory purpose, not any legitimate reason, was a motivating factor behind

Defendant’s aforementioned discriminatory actions and/or omissions.

       56.      As a result of Defendant’s discriminatory conduct - committed despite being aware

and after having been put on notice that its criteria and refusal to modify were discriminatorily

impacting the Plaintiffs – the Plaintiffs have suffered, are continuing to suffer, and will in the

future suffer irreparable loss and injury and a real and immediate threat of future discrimination

by Defendant.

       57.      Defendant’s unlawful conduct caused the Plaintiffs’ damages as described above.

       WHEREFORE, Plaintiff respectfully requests that the Court:

             A. assume jurisdiction over this matter;

             B. declare the actions, omissions, policies, and procedures of Defendant complained
                of herein to be in violation of the Americans with Disabilities Act;

             C. enter a permanent injunction enjoining Defendant, its successors, and its servants,
                agents and employees, and all those acting in concert with it, from engaging in
                discrimination based on disability;

             D. enter a permanent injunction compelling Defendant, its successors, and their
                servants, agents and employees, to adopt policies, procedures and practices which
                will ensure that they refrain from discrimination based on disability;

             E. enter a permanent injunction compelling Defendant, its successors, and their
                servants, agents and employees, to participate in disability discrimination training;

             F. award the Plaintiffs their costs and reasonable attorneys’ fees in this action;

             G. award the Plaintiffs such other and further relief as the Court deems just and proper.

                     COUNT II: Intentional Infliction of Emotional Distress

       The Plaintiffs sue Defendant, Merlin Entertainments Group Florida, LLC, d/b/a “Legoland

Florida Resort”, d/b/a “Legoland® Beach Retreat”, and allege:

       58.      Plaintiffs incorporate paragraphs 1 through 43 as if fully set forth herein.
 Case 8:20-cv-02834-VMC-CPT Document 1 Filed 12/02/20 Page 9 of 22 PageID 9




        59.       The actions of Defendant’s agents and employees were done while acting within

the course and scope of their employ and/or agency with Defendant, and the Defendant is therefore

vicariously liable for their actions.

        60.       At all times relevant hereto, the Defendant, its employees, and agents knew and/or

should have known that Plaintiff Z.G. would be rendered helpless if he went on a slide that ended

in a pool where he would have to swim, without his swimming leg, and as such would be at risk

of drowning.

        61.       Plaintiff Z.G., at 10 years of age, was not capable of comprehending the risk to his

life that occurred by the Defendant sending him down a slide without his swimming leg.

        62.       The demand that Plaintiff Z.G. remove his swimming leg prior to going on the

waterslide, given to the Plaintiffs by and through Defendant’s agents and employees, was

intentional.

        63.       Defendant’s demand for Plaintiff Z.G. to remove his swimming leg prior to going

on the slide was reckless.

        64.       Defendant knew or should have known that severe emotional distress would result

from their actions in rendering a disabled child immobile and helpless on a waterslide leading into

a swimming pool and putting his life at risk.

        65.       Defendant’s conduct in denying Plaintiff Z.G. his mobility in dangerous conditions

and leaving the child helpless without assistance or supervision in the swimming pool constitutes

outrageous conduct beyond all bounds of decency.

        66.       Defendant’s conduct has caused Plaintiff Z.G. severe emotional distress.

        67.       Plaintiff Z.G. has had a recurring nightmare of drowning in the water without his

prosthetic leg.
Case 8:20-cv-02834-VMC-CPT Document 1 Filed 12/02/20 Page 10 of 22 PageID 10




        68.     Plaintiff Z.G. has developed negative sleep maintenance symptomology.

        69.     Plaintiff Z.G. has displayed elements of post-traumatic stress and residual trauma

as a result of the incident at the water park.

        70.     Since the incident, Plaintiff Z.G. has been under the care and treatment of Open

Arms Counseling for: (1) recurring nightmares of drowning, (2) negative sleep maintenance

symptomology, (3) post-traumatic stress symptoms, and (4) residual trauma.

        71.     All conditions precedent, whether statutory, contractual, or at common law, to the

bringing of this action have been performed or have occurred or have been waived or excused.

        WHEREFORE, the Plaintiffs demand judgment against Defendant Legoland for

compensatory damages, punitive damages, attorney’s fees, costs, and expenses of this action.

                 COUNT III: Negligent Infliction of Emotional Distress (Z.G.)

        The Plaintiff, Z.G. sues Defendant, Merlin Entertainments Group Florida, LLC, d/b/a

“Legoland Florida Resort”, d/b/a “Legoland® Beach Retreat”, and allege:

        72.     Plaintiff hereby incorporates paragraphs 1 through 43 as if fully set forth herein.

        73.     Defendant had a duty to protect Plaintiff against unreasonable risks and to ensure

his safety while on the ride and in the pool.

        74.     At all times relevant hereto, the Defendant, its employees, and agents knew and/or

should have known that Plaintiff Z.G. would be rendered helpless if he went on a slide that ended

in a pool where he would have to swim, without his swimming leg, and as such would be at risk

of drowning.

        75.     Plaintiff Z.G., at 10 years of age, was not capable of comprehending the risk to his

life that occurred by the Defendant sending him down a slide without his swimming leg.

        76.     Places of amusement where others are invited have a continuous duty to look after
Case 8:20-cv-02834-VMC-CPT Document 1 Filed 12/02/20 Page 11 of 22 PageID 11




the safety of their patrons.Wells v. Palm Beach Kennel Club, 160 Fla. 502, 504, (1948).

       77.     Defendant breached this duty and made Z.G. descend a waterslide into a swimming

pool without the use of his prosthetic leg.

       78.     Defendant breached its duty in failing to provide Plaintiff Z.G. with assistance once

he had been catapulted into the swimming pool by the waterside and was left unable to swim.

       79.     Title III of   the Americans with Disabilities Act of   1990   (“ADA”)     prohibits

discrimination on the basis of disability in the full and equal enjoyment of the goods, services,

facilities, privileges, advantages, and accommodations by any private entity that owns, leases (or

leases to), or operates any place of public accommodation. 42 U.S.C. § 12182(a).

       80.     The term “public accommodation” includes amusement parks. 42 U.S.C. §

12181(7)(i).

       81.     Defendant violated the ADA by making Plaintiff Z.G. descend the waterslide

without his prosthetic leg and by failing to provide assistance once he was in the swimming pool

unable to swim.

       82.     The Florida Human Rights Act provides that: that [a]ll persons are entitled to the

full and equal enjoyment of the goods, services, facilities, privileges, advantages and

accommodations of any place of public accommodation without discrimination or segregation on

the ground of race, color, national origin, sex, pregnancy, handicap, familial status, or religion.

Fla. Stat. Ann. § 760.08.

       83.     The term “[p]ublic accommodations” is defined as “places of public

accommodation, lodgings, facilities principally engaged in selling food for consumption on the

premises, gasoline stations, places of exhibition or entertainment, and other covered

establishments.” § 760.02(11), Fla. Stat. (2016). Okposio v. Barry Univ. (Main Campus), 252 So.
Case 8:20-cv-02834-VMC-CPT Document 1 Filed 12/02/20 Page 12 of 22 PageID 12




3d 1290, 1291 (Fla. Dist. Ct. App. 2018)

        84.       Defendant violated the Florida Human Rights Act by making Plaintiff Z.G. descend

the waterslide without his prosthetic leg and by failing to provide assistance once he was in the

swimming pool unable to swim.

        85.       Defendant’s negligence caused physical impact with the water while the child was

helpless and unable to swim which resulted in severe emotional distress that is continuing.

        86.       Plaintiff Z.G. has had a recurring nightmare of drowning in the water without his

prosthetic leg.

        87.       Plaintiff Z.G. has developed negative sleep maintenance symptomology.

        88.       Plaintiff Z.G. has displayed elements of post-traumatic stress and residual trauma

as a result of the incident at the water park.

        89.       Since the incident, Plaintiff Z.G. has been under the care and treatment of Open

Arms Counseling for: (1) recurring nightmares of drowning, (2) negative sleep maintenance

symptomology, (3) post-traumatic stress symptoms, and (4) residual trauma.

        90.       All conditions precedent, whether statutory, contractual, or at common law, to the

bringing of this action have been performed or have occurred or have been waived or excused.

        WHEREFORE, the Plaintiff demands judgment against Defendant Legoland for

compensatory damages, punitive damages, attorney’s fees, costs, and expenses of this action.

              COUNT IV: Negligent Infliction of Emotional Distress (Ms. Mullinax)

        The Plaintiff, Ms. Mullinax sues Defendant, Merlin Entertainments Group Florida, LLC,

d/b/a “Legoland Florida Resort”, d/b/a “Legoland® Beach Retreat”, and allege:

        91.       Plaintiff Ms. Mullinax hereby incorporates paragraphs 1 through 43 as if fully set

forth herein.
Case 8:20-cv-02834-VMC-CPT Document 1 Filed 12/02/20 Page 13 of 22 PageID 13




       92.     Defendant had a duty to protect Plaintiff Z.G. against unreasonable risks and to

ensure his safety while on the ride and in the pool.

       93.     At all times relevant hereto, the Defendant, its employees, and agents knew and/or

should have known that Plaintiff Z.G. would be rendered helpless if he went on a slide that ended

in a pool where he would have to swim, without his swimming leg, and as such would be at risk

of drowning.

       94.     Plaintiff Z.G., at 10 years of age, was not capable of comprehending the risk to his

life that occurred by the Defendant sending him down a slide without his swimming leg.

       95.     Places of amusement where others are invited have a continuous duty to look after

the safety of their patrons.Wells v. Palm Beach Kennel Club, 160 Fla. 502, 504, (1948).

       96.     Defendant breached this duty and made Z.G. descend a waterslide into a swimming

pool without the use of his prosthetic leg.

       97.     Defendant breached its duty in failing to provide Plaintiff Z.G. with assistance once

he had been catapulted into the swimming pool by the waterside and was left unable to swim.

       98.     Title III of   the Americans with Disabilities Act of   1990   (“ADA”)     prohibits

discrimination on the basis of disability in the full and equal enjoyment of the goods, services,

facilities, privileges, advantages, and accommodations by any private entity that owns, leases (or

leases to), or operates any place of public accommodation. 42 U.S.C. § 12182(a).

       99.     The term “public accommodation” includes amusement parks. 42 U.S.C. §

12181(7)(i).

       100.    Defendant violated the ADA by making Plaintiff Z.G. descend the waterslide

without his prosthetic leg and by failing to provide assistance once he was in the swimming pool

unable to swim.
Case 8:20-cv-02834-VMC-CPT Document 1 Filed 12/02/20 Page 14 of 22 PageID 14




        101.   The Florida Human Rights Act provides that: that [a]ll persons are entitled to the

full and equal enjoyment of the goods, services, facilities, privileges, advantages and

accommodations of any place of public accommodation without discrimination or segregation on

the ground of race, color, national origin, sex, pregnancy, handicap, familial status, or religion.

Fla. Stat. Ann. § 760.08.

        102.   The term “[p]ublic accommodations” is defined as “places of public

accommodation, lodgings, facilities principally engaged in selling food for consumption on the

premises, gasoline stations, places of exhibition or entertainment, and other covered

establishments.” § 760.02(11), Fla. Stat. (2016). Okposio v. Barry Univ. (Main Campus), 252 So.

3d 1290, 1291 (Fla. Dist. Ct. App. 2018)

        103.   Defendant violated the Florida Human Rights Act by making Plaintiff Z.G. descend

the waterslide without his prosthetic leg and by failing to provide assistance once he was in the

swimming pool unable to swim.

        104.   Defendant’s negligence caused physical impact with the water while the child was

helpless and unable to swim which resulted in severe emotional distress that is continuing.

        105.   Plaintiff Ms. Mullinax was present during the incident and was involved in

frantically yelling for her son to be able to swim to the side of the pool to avoid drowning.

        106.   Plaintiff Ms. Mullinax experienced severe emotional distress by seeing her son

suffering and helpless and unable to swim.

        107.   Plaintiff Ms. Mullinax’s emotional distress, caused by this traumatizing incident,

was concurrent with the incident and continued afterwards.

        108.   Since the incident, Plaintiff Ms. Mullinax has experienced severe emotional

distress.
Case 8:20-cv-02834-VMC-CPT Document 1 Filed 12/02/20 Page 15 of 22 PageID 15




       109.    All conditions precedent, whether statutory, contractual, or at common law, to the

bringing of this action have been performed or have occurred or have been waived or excused.

       WHEREFORE, the Plaintiff Ms. Mullinax demands judgment against Defendant Legoland

for compensatory damages, punitive damages, attorney’s fees, costs, and expenses of this action.

                                     COUNT V: Negligence

       The Plaintiffs sue Defendant, Merlin Entertainments Group Florida, LLC, d/b/a “Legoland

Florida Resort”, d/b/a “Legoland® Beach Retreat”, and allege:

       110.    Plaintiffs hereby incorporate paragraphs 1 through 43 as if fully set forth herein.

       111.    Defendant had a duty to protect Plaintiff Z.G. against unreasonable risks and to

ensure his safety while on the ride and in the pool, and a duty to Plaintiff Ms. Mullinax to keep her

child safe against unreasonable risks and to ensure their safety while on the ride and in the pool.

       112.    At all times relevant hereto, the Defendant, its employees, and agents knew and/or

should have known that Plaintiff Z.G. would be rendered helpless if he went on a slide that ended

in a pool where he would have to swim, without his swimming leg, and as such would be at risk

of drowning.

       113.    Plaintiff Z.G., at 10 years of age, was not capable of comprehending the risk to his

life that occurred by the Defendant sending him down a slide without his swimming leg.

       114.    Places of amusement where others are invited have a continuous duty to look after

the safety of their patrons. Wells v. Palm Beach Kennel Club, 160 Fla. 502, 504, (1948).

       115.    Defendant breached this duty and made Z.G. descend a waterslide into a swimming

pool without the use of his prosthetic leg.

       116.    Defendant breached its duty in failing to provide Plaintiff Z.G. with assistance once

he had been catapulted into the swimming pool by the waterside and was left unable to swim.
Case 8:20-cv-02834-VMC-CPT Document 1 Filed 12/02/20 Page 16 of 22 PageID 16




        117.      Defendant’s negligence caused physical impact with the water while the child was

helpless and unable to swim which resulted in severe emotional distress that is continuing.

        118.      Plaintiff Ms. Mullinax was present during the incident and was involved in

frantically yelling for her son to be able to swim to the side of the pool to avoid drowning.

        119.      Plaintiff Ms. Mullinax experienced severe emotional distress by seeing her son

suffering and helpless and unable to swim.

        120.      Plaintiff Ms. Mullinax’s emotional distress, caused by this traumatizing incident,

was concurrent with the incident and continued afterwards.

        121.      Since the incident, Plaintiff Ms. Mullinax has experienced severe emotional

distress.

        122.      Plaintiff Z.G. has had a recurring nightmare of drowning in the water without his

prosthetic leg.

        123.      Plaintiff Z.G. has developed negative sleep maintenance symptomology.

        124.      Plaintiff Z.G. has displayed elements of post-traumatic stress and residual trauma

as a result of the incident at the water park.

        125.      Since the incident, Plaintiff Z.G. has been under the care and treatment of Open

Arms Counseling for: (1) recurring nightmares of drowning, (2) negative sleep maintenance

symptomology, (3) post-traumatic stress symptoms, and (4) residual trauma.

        126.      Plaintiffs’ injuries are legally and proximately caused by Defendant’s negligence.

        127.      Plaintiffs have suffered emotional injuries which have required medical attention

and therapy.

        128.      As a result, the Plaintiffs have suffered monetary damages for the Defendant’s

breach of its duty to the Plaintiffs.
Case 8:20-cv-02834-VMC-CPT Document 1 Filed 12/02/20 Page 17 of 22 PageID 17




       129.   All conditions precedent, whether statutory, contractual, or at common law, to the

bringing of this action have been performed or have occurred or have been waived or excused.

       WHEREFORE, the Plaintiffs demand judgment against Defendant Legoland for

compensatory damages, punitive damages, attorney’s fees, costs, and expenses of this action.

                               DEMAND FOR JURY TRIAL

      PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL ISSUES SO TRIABLE.


                                                   Respectfully Submitted,




Dated: 11/24/2020                                  ROOK ELIZABETH RINGER, ESQ.
                                                   Florida Bar No. 1015698
                                                   LENTO LAW GROUP, P.A.
                                                   222 San Marco Ave., Ste.“C“
                                                   St. Augustine, FL 32084
                                                   904.602.9400 x 467 (Office)
                                                   904.299.5400 (Fax)
                                                   reringer@lentolawgroup.com
                                                   Attorney for Plaintiffs
Case 8:20-cv-02834-VMC-CPT Document 1 Filed 12/02/20 Page 18 of 22 PageID 18




   COMPOSITE
   EXHIBIT "A"
12/2/2020   Case 8:20-cv-02834-VMC-CPT Document
                                          sunbiz.org1    Filed
                                                    - Florida   12/02/20
                                                              Department of StatePage 19 of 22 PageID 19

 Florida Department of State                                                                              D               C




       Previous on List         Next on List      Return to List                                              Fictitious Name Search
       No Filing History                                                                                                Submit



       Fictitious Name Detail
       Fictitious Name
       LEGOLAND FLORIDA RESORT
      Filing Information
      Registration Number      G20000058158
      Status                   ACTIVE
      Filed Date               05/26/2020
      Expiration Date          12/31/2025
      Current Owners           1
      County                   POLK
      Total Pages              1
      Events Filed             NONE
      FEI/EIN Number           XX-XXXXXXX
       Mailing Address
       1 LEGOLAND WAY
       WINTER HAVEN, FL 33884

       Owner Information
       MERLIN ENTERTAINMENTS GROUP FLORIDA LLC
       1 LEGOLAND WAY
       WINTER HAVEN, FL 33884
       FEI/EIN Number: XX-XXXXXXX
       Document Number: M10000000047
      Document Images
                                             View image in PDF format
      05/26/2020 -- Fictitious Name Filing


       Previous on List         Next on List      Return to List                                              Fictitious Name Search
       No Filing History                                                                                                Submit




                                                  Florida Department of State, Division of Corporations




dos.sunbiz.org/scripts/ficidet.exe?action=DETREG&docnum=G20000058158&rdocnum=G10000019840                                              1/1
12/2/2020   Case 8:20-cv-02834-VMC-CPT Document
                                          sunbiz.org1    Filed
                                                    - Florida   12/02/20
                                                              Department of StatePage 20 of 22 PageID 20

 Florida Department of State                                                                            D               C




       Previous on List         Next on List    Return to List                                              Fictitious Name Search

       Filing History                                                                                                 Submit



       Fictitious Name Detail
       Fictitious Name
       LEGOLAND® BEACH RETREAT
      Filing Information
      Registration Number      G16000128502
      Status                   ACTIVE
      Filed Date               11/30/2016
      Expiration Date          12/31/2021
      Current Owners           1
      County                   POLK
      Total Pages              2
      Events Filed             1
      FEI/EIN Number           XX-XXXXXXX
       Mailing Address
       100 LEGOLAND WAY
       WINTER HAVEN, FL 33884

       Owner Information
       MERLIN ENTERTAINMENTS GROUP FLORIDA, LLC
       1 LEGOLAND WAY
       WINTER HAVEN, FL 33884
       FEI/EIN Number: XX-XXXXXXX
       Document Number: M10000000047
      Document Images
                                                View image in PDF format
      11/30/2016 -- Fictitious Name Filing

                                                View image in PDF format
      02/21/2017 -- CHANGE NAME/ADDRESS


       Previous on List         Next on List    Return to List                                              Fictitious Name Search

       Filing History                                                                                                 Submit




                                                Florida Department of State, Division of Corporations




dos.sunbiz.org/scripts/ficidet.exe?action=DETREG&docnum=G16000128502&rdocnum=G10000019840                                            1/1
12/2/2020   Case 8:20-cv-02834-VMC-CPT DocumentDetail
                                                1 Filed
                                                      by Entity12/02/20
                                                                Name    Page 21 of 22 PageID 21
 Florida Department of State                                                                                     D          C




      Department of State / Division of Corporations / Search Records / Search by Entity Name /



         Detail by Entity Name
         Foreign Limited Liability Company
         MERLIN ENTERTAINMENTS GROUP FLORIDA LLC
         Filing Information

         Document Number                  M10000000047
         FEI/EIN Number                   XX-XXXXXXX
         Date Filed                       01/05/2010
         State                            DE
         Status                           ACTIVE
         Last Event                       LC STMNT OF RA/RO CHG
         Event Date Filed                 08/11/2017
         Event Effective Date             NONE
         Principal Address

         ONE LEGOLAND WAY
         WINTER HAVEN, FL 33884

         Changed: 03/29/2012
         Mailing Address

         ONE LEGOLAND WAY
         WINTER HAVEN, FL 33884

         Changed: 04/21/2011
         Registered Agent Name & Address

         GLENN R PADGETT, P.A.
         1452 N US HWY 1
         ORMOND BEACH, FL 32174

         Name Changed: 10/15/2012

         Address Changed: 08/11/2017
         Authorized Person(s) Detail

         Name & Address

         Title Manager

         JONES, ADRIAN
         ONE LEGOLAND WAY
         WINTER HAVEN, FL 33884

search.sunbiz.org/Inquiry/CorporationSearch/SearchResultDetail?inquirytype=EntityName&directionType=Initial&searchNameOrder=MERLINENTERT… 1/2
12/2/2020   Case 8:20-cv-02834-VMC-CPT DocumentDetail
                                                1 Filed
                                                      by Entity12/02/20
                                                                Name    Page 22 of 22 PageID 22

        Title Manager

        Davies, Jason
        ONE LEGOLAND WAY
        WINTER HAVEN, FL 33884

        Title Manager

        Jackson, Rex T
        ONE LEGOLAND WAY
        WINTER HAVEN, FL 33884


        Annual Reports

        Report Year               Filed Date
        2018                      03/20/2018
        2019                      04/04/2019
        2020                      03/17/2020


        Document Images

        03/17/2020 -- ANNUAL REPORT              View image in PDF format

        04/04/2019 -- ANNUAL REPORT              View image in PDF format

        03/20/2018 -- ANNUAL REPORT              View image in PDF format

        08/11/2017 -- CORLCRACHG                 View image in PDF format

        05/01/2017 -- ANNUAL REPORT              View image in PDF format

        04/29/2016 -- ANNUAL REPORT              View image in PDF format

        04/30/2015 -- ANNUAL REPORT              View image in PDF format

        04/28/2014 -- ANNUAL REPORT              View image in PDF format

        01/13/2014 -- CORLCRACHG                 View image in PDF format

        03/22/2013 -- ANNUAL REPORT              View image in PDF format

        10/15/2012 -- Reg. Agent Change          View image in PDF format

        03/29/2012 -- ANNUAL REPORT              View image in PDF format

        03/26/2012 -- LC Amendment               View image in PDF format

        11/09/2011 -- LC Amendment               View image in PDF format

        04/21/2011 -- ANNUAL REPORT              View image in PDF format

        11/23/2010 -- FEI                        View image in PDF format

        11/23/2010 -- LC Amendment               View image in PDF format

        02/04/2010 -- LC Article of Correction   View image in PDF format

        01/05/2010 -- Foreign Limited            View image in PDF format




                                                             Florida Department of State, Division of Corporations




search.sunbiz.org/Inquiry/CorporationSearch/SearchResultDetail?inquirytype=EntityName&directionType=Initial&searchNameOrder=MERLINENTERT… 2/2
